Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1. Claims 89-108   are pending.

Claims 89-108 read on a method of transducing a T cells are under concideration in the instant application.

2. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming

5. Claim 107 is  rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6. Claim 107  contains the trademark/trade names “ CliniMACS Prodigy, WAVE BioSafeSepax etc.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe  the culturing close system and, accordingly, the identification/description is indefinite.

 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.  Claims  89-108  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20190032011 or US Patent Application 20170051252  each in view of US Patent Application 20200330519, US Patent Application 20030170238 and US Patent Application 20090263421

US Patent Application’ 011 teaches a method of transducing T cells comprising activating T cells with anti-CD3 and anti Cd28 antibody, transducing  said activated T cells with viral vector and expanding said transduced T cells. US Patent Application’ 011 teaches that said transduction is performed in a closed system. US Patent Application’011 teaches that said T cells can be used after thawing of previously frozen PBMC. US Patent Application’ 011 teaches that expanding of said transduced T cell can be done in culture medium in the presence of at least one cytokine selected from the group consisting of IL-2, IL-7 or IL-15 ( see entire document, Abstract, paragraph 0005, 0006, 0032, 0036, 0051 in particular)

US Patent Application’ 252teaches a method of transducing T cells comprising activating T cells with anti-CD3 and anti Cd28 antibody, transducing  said activated T cells with viral vector and expanding said transduced T cells. US Patent Application’ 011 teaches that said transduction is performed in a closed system. US Patent Application’011 teaches that said T cells can be used after thawing of previously frozen PBMC. US Patent Application’ 252 teaches that expanding of said transduced T cell can be done in culture medium in the presence of at least one cytokine selected from the group consisting of IL-2, IL-7 or IL-15 ( see entire document, Abstract, and paragraph 0009, 0084, 0116, 0229, 0206, 0348 in particular).

US Patent Application 20190032011 or US Patent Application 20170051252  does not explicitly teaches resting the thawed PBMC prior to activation T cell.


US Patent Application 20200330519 teaches the method comprising resting the thawed  unstimulated PBMC for a about 1 to 24 hours  prior to stimulating. US Patent Application’519 teaches that resting the thawed PBMC results in improving  said  resting cell function and activity  ( see entire document, Abstract and paragraph  0010, 0012, 0014 )

US Patent Application 20030170238 teaches the method comprising resting the thawed  unstimulated PBMC for a about 1 to 24 hours  prior to stimulating with anti-CD3 anti-CD28 

US Patent Application 20090263421 teaches the method comprising resting the thawed  unstimulated PBMC for a about 1 to 24 hours  prior to stimulating with anti-CD3 anti-CD28 antibody. US Patent Application’421 teaches that resting the thawed PBMC prior of stimulation results in improving  said  resting cell function and activity ( see entire document, Abstract and paragraphs  0419, in particular ).


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

	
Thus it would have  been obvious  to one ordinary skill in the art before the effective filing date of the claimed invention to rest the thawed PBMC prior of activation and transducing with a reasonable expectation of success because the prior art suggests that resting the thawed PBMC prior of stimulation results in improving  said  resting cell function and activity.

Claims  95-100, 106, 107 and 108  are  included because it would be conventional and within the skill of the art to : (i) identify the optimal timeframe for activation  and transduction of rested cells,  (ii)  determine an  effective viral vector (iii) determine the optimum close system for thawing , resting and activating  T cells. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].

10. The claims 89-108 are provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-8 of copending Application No. 17/062331. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of copending Application No. 17/062331 recited a method of transducing a T cells comprising method steps similar to the instantly claimed . 

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

11. No claim is allowed.


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644